Citation Nr: 1329813	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder, prior to September 1, 2011.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder from September 1, 2011, to the present. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and an April 2009 rating decision from the Nashville RO, which increased the evaluation for the Veteran's posttraumatic stress disorder (PTSD) to 30 percent effective September 30, 2008.  In May 2008 and June 2009, the Veteran submitted notices of disagreement and subsequently perfected his appeals in June 2009 and January 2012.

In November 2011, the RO increased the Veteran's disability rating for PTSD to 50 percent effective September 1, 2011.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As the Veteran perfected his appeal from the September 30, 2008, assignment of a 30 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 30 percent prior to September 1, 2011, and whether he is entitled to a disability rating higher than 50 percent from September 1, 2011, to the present.  Therefore, the issue on appeal has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issue.

In March 2012, the Veteran presented sworn testimony during a Travel Board hearing in Nashville, Tennessee, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a January 2007 Authorization and Consent to Release Information, the Veteran indicated that he had prostate problems.  A February 2007 letter from the RO asked the Veteran to clarify whether he was claiming service connection for prostate problems.  The Veteran did not respond to this inquiry and did not affirmatively indicate that he was not claiming service connection.  As such, the Board will assume he is claiming service connection for prostate problems.  Additionally, in an April 2009 letter, the Veteran stated that he wished to reopen his previously denied claims for service connection for osteoarthritis, to include as secondary to service-connected malaria, and a shrapnel fragment wound of the left leg.  Thus, the issues of entitlement to service connection for prostate problems and whether new and material evidence has been submitted to reopen previously denied claims for service connection for osteoarthritis, to include as secondary to malaria, and a shrapnel fragment wound of the left leg, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

						(CONTINUED ON NEXT PAGE)



REMAND

After a thorough review of the Veteran's claims file, the Board finds that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to increased ratings for PTSD and TDIU.  

At his March 2012 Board hearing, the Veteran and his wife indicated that his PTSD symptoms had worsened since his last VA examinations in September and October 2011.  Specifically, the Veteran indicated that he is more depressed and that he only sleeps 4 to 5 hours per night, whereas at the time of the October 2011 VA examination, he reported sleeping 8 to 10 hours per night.  Additionally, his wife reported that he is more prone to anger and irritability than he was in September/October 2011.  In light of the medical and lay statement suggesting a possible worsening of psychiatric symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's psychiatric disorder.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his PTSD.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With regard to the TDIU claim, the Veteran has asserted that he is unemployable due to his service-connected psychiatric disability.  As the increased rating for the Veteran's PTSD claim is being remanded for a new VA examination and as this development and/or a grant of an increased rating could affect the Veteran's claim for a TDIU, these claims are inextricably intertwined.  As such, the increased rating for PTSD claim must be developed and readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Additionally, as the case is being remanded, the AMC should obtain and associate with the claims file any outstanding VA psychiatric treatment records.




Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA psychiatric treatment records from the Memphis VA Medical Center, and any other VA facilities identified by the Veteran, should be obtained and added to the claims folder.  

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  The examiner should also specifically comment on whether the Veteran is unemployable due solely to his service-connected psychiatric disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for increased ratings for PTSD should be readjudicated.  Thereafter, the claim for TDIU should be readjudicated, including on an extraschedular basis.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


